Title: To Alexander Hamilton from James Miller, 14 October 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Trenton Octr 14—1799
          
          The foregoing is a copy of what I wrote you the 4—Inst. As it is probable you have never received it, you will be good enough to inform me what Your wishes are on that — subjct.
          I am Your very Hl—
          
            Jas Miller
            Agent Qr Mr Genl
          
          Major Genl Hamilton
        